Citation Nr: 1735142	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-14 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than June 27, 2000 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for PTSD for the period from June 27, 2000 to April 1, 2004, and 50 percent for the period beginning on April 1, 2004.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which granted service connection for PTSD with an evaluation of 30 percent effective April 4, 2003.

A February 2014 rating decision granted an earlier effective date of June 27, 2000 for the Veteran's service connected PTSD at 30 percent disabling, and a May 2017 rating decision granted a rating increase to 50 percent effective April 1, 2004.

The issues of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from June 27, 2000 to April 1, 2004, and 50 percent for the period beginning on April 1, 2004, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's original claim for service connection for PTSD was received at the RO June 27, 2000.





CONCLUSION OF LAW

The criteria for an effective date earlier than June 27, 2000 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2016).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2016).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (q)(ii), (r) (2016).

Effective March 24, 2015, VA amended its regulations regarding claims and appeals.  The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and requires NODs on a standardized form. The Federal Register notice is found at 79 Fed. Reg. 57660 (Sept. 25, 2014).  The law applicable in this case is that in place prior to this revision.  

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (a) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that June 27, 2000 is the correct date for the grant of service connection for PTSD.  In a May 1973 decision, the RO denied service connection for a psychiatric condition referred to as adjustment reaction to adult life with immature personality.  

Review of the record shows that the Veteran first filed a claim of entitlement to service connection for PTSD on June 27, 2000.  That is the effective date of the award of service connection for PTSD.  The Board has not ignored the fact that the RO denied service connection for adjustment reaction of adult life with immature personality in a May 1973 rating decision.  The RO informed the Veteran of that denial in a May 1973 letter, referring to the condition as a nervous condition.  That letter included notification of his procedural and appellate rights.  The Veteran was unrepresented at that time.  VA received no information or evidence relevant to that issue in the year following the May 1973 letter and did not receive any document that could be construed as a notice of disagreement with that decision.  Thus, even if one were to broadly construe that claim as one to include any nervous condition, the decision is final.  See 38 U.S.C.A. § 7105 (2016); see also 38 C.F.R. § 3.156(b) (2016).  His June 27, 2000 claim was the next mention of a request for benefits for a psychiatric condition.  

In a May 2017 statement, the Veteran, through his representative, requested that VA allow his years of drug use after his return from Vietnam and subsequent arrests as proof of symptomatology of PTSD prior to June 27, 2000.  The Veteran has also contended that he is entitled to an earlier effective date for his award of service connection for PTSD because he has self-medicated for PTSD symptoms since he returned from Vietnam, and has undergone therapy at the Brecksville VA facility.  However, law and regulation set the earliest effective date as the date VA received the claim.  The Veteran does not contend that he filed a claim of entitlement to PTSD earlier than June 27, 2000 and the record does not reveal any such claim.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an effective date prior to June 27, 2000 for the grant of service connection for PTSD.


ORDER

Entitlement to an earlier effective date than June 27, 2000 for service connected PTSD is denied.


REMAND

In November 2012, the Board remanded the PTSD claim so that VA could afford the Veteran an examination to determine the severity of his PTSD.  VA afforded the Veteran an examination in February 2016.  That examination is not adequate so another remand is necessary.  

The February 2016 examination report is essentially a report of an examination as to whether the Veteran does or does not have PTSD.  The examiner determined that he did not have PTSD.  The RO then increased the rating for PTSD from 30 percent to 50 percent in the May 2017 rating decision.  Service connection has been established for PTSD and what is needed for the Board to make a decision on the rating issue is medical evidence as to the Veteran's symptoms and their severity; not an examination focusing on whether or not he has PTSD.  The TDIU issue is inextricably intertwined with the PTSD rating issue.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  

2.  Ensure that the Veteran is scheduled for a new psychiatric examination with a different examiner from the one that conducted the February 2016 examination.  The examiner must review the claims file in conjunction with the examination.  All necessary studies and tests should be conducted and the examiner must provide an opinion as to symptoms of the Veteran's PTSD, and the resulting occupational and social impairment; the examiner must comment on the functional impairment resulting from the Veteran's PTSD

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues that are the subject of this Remand.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time for response before the case is returned to the Board.  If the Veteran does not meet the percentage requirements for schedular TDIU and the evidence establishes that the Veteran is unemployable by reason of service-connected disabilities, the AOJ must refer the case to the Director, Compensation Service for extraschedular TDIU consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


